Citation Nr: 1027038	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-29 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with 
valgus deformity, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a September 2008 rating decision, the RO increased the rating 
for the Veteran's bilateral pes planus with valgus deformity to 
30 percent effective "August 30, 2007" [sic] (cited by the RO 
as the date of claim for increase).  As noted by the RO in the 
October 2007 rating decision and the September 2008 statement of 
the case (SOC), the Board observes that a review of the record 
shows that the proper date of claim is "August 30, 2006," and 
thus reflects a mere typographical error in the September 2008 
rating decision.  As such, this matter is referred to the RO for 
appropriate corrective action.

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During his June 2010 Board hearing, the Veteran testified that he 
had recently developed a new manifestation of his bilateral pes 
planus with valgus deformity, that of instability/loss of balance 
when he stands.  Thus, the record indicates that his disability 
may have worsened since the last VA examination in June 2009.  

Where the evidence of record does not reflect the current state 
of a veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Thus, the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of his bilateral pes planus with valgus deformity.  Such 
examination and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claim.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim.  The RO should assist the Veteran 
in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  

2.  The RO should schedule the Veteran for a 
VA examination to determine the current 
severity of his bilateral pes planus with 
valgus deformity.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests should be conducted.  The 
report should set forth all objective 
findings regarding the Veteran's bilateral 
pes planus with valgus deformity, 
particularly the current severity of 
symptoms.  

The examiner is asked to answer the following 
question.  Based on the results of the 
examination and a review of the claims 
folder: does the Veteran's bilateral pes 
planus with valgus deformity result in: (i) 
marked pronation, (ii) extreme tenderness of 
the plantar surfaces of the feet, and (iii) 
marked inward displacement and severe spasm 
of the tendo achillis on manipulation, which 
are not improved by orthopedic shoes or 
appliances?

A complete rationale for all opinions 
expressed should also be included in the VA 
examination report to include upon which 
principles the opinion(s) are based and 
citation to the evidence of record upon which 
the opinion is based.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for bilateral pes planus with valugus 
deformity, currently evaluated as 30 percent 
disabling.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the claims 
folder is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

